                      Case 19-10234-KG            Doc 500          Filed 06/11/19      Page 1 of 16



                           IN THE UNITBD STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                               )
In re                                                          )    Chapter'   11

                                                               )
RMBR LIQUIDATION, INC., et al.,t                               )    Case    No. 19-10234 (KG)
                                                               )
                                       Debtors.                )    (J   ointly Administered)
                                                               )
                                                               )
                                                               )
                                                               )

    AMENDED2 NOTICE OF AGENDA FOR THE HEARING ON JUNE 12,2019, AT t:00
    P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN GROSS
       AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
        DELAWARE, LOCATED AT 824 NORTH MARKET STREET' 6TH FLOOR,
              couRTRooM NO. 3, \ryILMINGTON, DELA\ryARE 198013

RESOLVED MATTERS:

1                                             of Malhtano Advisors, LLC for Allowance of
            Second Monthly and Final Application
            Compensation for Services Rendered and Reimbursement of Expenses as Asset
            Disposition Advisor and Consultant for the Debtors for the Period fì'om February 6,2019
            through March 3 l, 2019 fDocket No. 398, ftled 41261 l9l

                      Response Deadline: May 17,2019 at 4:00 p.m. (ET)

                      Responses Received: None.

                      Related Documents:

                      A.      First Monthly Application of Malfitano Advisors, LLC for Allowance of
                              Compensation for Services Rendered and Reimbursement of Expenses as
                              Asset Disposition Advisor and Consultant for the Debtors for the Period
                              from February 6,2019 through February 28,2019 [Docket No. 315, filed
                              3nst19l


       The Debtors in these chapter1 I cases, along with the last four digits of each l)ebtor's federal tax identification
       number, include: RMBR Liquidation, Inc. (?696); RMBR Liquidation Holdco Corp. (5858); and RMBR
       l,iquidation Holdings Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park
       Drive, Highland Heights, Ohio 44143.

2      Amended items appear in bold.
3      Any party who wishes to attend telephonically is required to make an'angements prior to the hearing through
       CoudCall by telephone (866-582-687 8) or by facsimile (866-533-2946).

{   1229,002-W00s63s0. }
                      Case 19-10234-KG       Doc 500       Filed 06/11/19   Page 2 of 16



                      B.     Certificate of No Objection Regarding First Monthly Application of
                             Malfitano Advisors, LLC for Allowance of Compensation for Services
                             Rendered and Reimbursement of Expenses as Asset Disposition Advisor
                             and Consultant for the Debtors for the Period from February 6, 2019
                             through February 28,2019 [DocketNo. 363, filred4lSll9]

                      C      Certificate of No Objection Regarding Second Monthly and Final
                             Application of Malfitano Advisors, LLC for Allowance of Compensation
                             for Services Rendered and Reimbursement of Expenses as Asset
                             Disposition Advisor and Consultant for the Debtors for the Period from
                             February 6,2019 through March 31,2019 [Docket No. 453, f/red 5l20lI9l

                      D      Order Approving Second Monthly and Final Application of Malfitano
                             Advisors, LLC for Allowance of Compensation for Services Rendered and
                             Reimbursement of Expenses as Asset Disposition Advisor and Consultant
                             for the Debtors for the Period from February 6,2019 through March 31,
                             2019 [Docket No. 464, entered 5l23ll9]

                      Status: An order has been entered.

2           Motion to Extend the Time Period within Which the Debtors May File Notices to
            Remove Actions Pursuantto 28 U.S.C. $ 1452 andRules 9027 and 9006 of the Federal
            Rules of Bankruptcy Procedure fDocket No. 433, fúed 517119]

                      Response Deadline: May 27,2079 at 4:00 p.m. (ET).

                      Reqpe!ÊçË Àgçgtygd: None.

                      Related Documents:

                      A.     Certificate of No Objection Regarding Motion to Extend the Time Period
                             within Which the Debtors May F'ile Notices to Remove Actions Pursuant
                             to 28 U.S.C. $ 1452 and Rules 9027 and 9006 of the Federal Rules of
                             Bankruptcy Procedure [Docket No. 461, f/red 5122119]

                      B      Order Granting the Debtors' Motion to Extend the Time Period within
                             V/hich the Debtors May File Notices to Remove Actions Pursuant to 28
                             U.S.C. 6 1452 and Rules 9027 and 9006 of the Federal Rules of
                             Bankruptcy Procedure fDocket No. 463, entered 5l23ll9]

                      Status: An order has been entered.




{I   229.002-W00só350. }
                    Case 19-10234-KG       Doc 500    Filed 06/11/19    Page 3 of 16



MATTER GOING FORWARD:

-l        Motion of the Debtors for Entry of an Order (I) Approving the Disclosure Statement on
          an hferim Basis; (II) Scheduling a Combined Hearing on Final Approval of the
          Disclosure Statement and Plan Confirmation and Deadlines Related Thereto; (lII)
          Approving the Solicitation Procedures and the Forms Related Thereto; and (IV) Granting
          Related Relief [Docket No. 385, fìled on 4l24ll9l.

                    Response Deadline: June 5,2019 at 4:00 p.m. (ET).

                    Responses Received:

                    A.     Informal comments received from the Office of the United States Trustee

                    B.     Informal comments received from the Texas Comptroller          of Public
                           Accounts.

                    C.     Informal comments received from Aronov Realty               Management,
                           Brookfield Property REIT Inc., Centennial Real Estate Company, LLC,
                           Kravco Company LLC, Montebello Town Center Investors LLC, St Mall
                           Owner, LLC, YTC Mall Owner,LLC, Starwood Retail Patlners LLC, The
                           Macerich Company

                    D      The County of Denton, Texas, The County of Williamson, Texas, and The
                           County of Midland Central Appraisal District, Texas, Objection to the
                           Debtors' Amended Joint Chapter 11 Plan of Reorganization Under
                           Chapter 11of the Bankruptcy Code [Docket No. 430, fìled on 5l7ll9l

                    E      Maricopa County Treasurer's Objection to Joint Plan of RMBR
                           Liquidation, Inc., and its Debtor Affiliates fDocket No. 443, filed on
                           slr4ttgl

                    F      Objection by the United States to the Debtors' Revised Joint Chapter 1l
                           Plan of Liquidation [Docket No. 489, filed on 616lI9l

                    Related Documents:

                    A.     .Ioint Chapter 11 Plan of IìMBR Liquidation, Inc. and Its Affrliates
                           [Docket No. 383, filed on 4124119].

                    B.     Disclosure Statement for the Joint Chapter I 1 Plan of RMBR Liquidation,
                           Inc. and lts Debtor Affiliates fDocket No. 384, filed on 4124119].




{ r229.002-W00s63s0.)
                    Case 19-10234-KG     Doc 500     Filed 06/11/19    Page 4 of 16



                    C    Order Granting Debtors' Motion to Shorlen Time for Notice of Motion of
                         the Debtors for Entry of an Order (I) Approving the Disclosure Statement
                         on an Interim Basis; (II) Scheduling a Combined Hearing on Final
                         Approval of the Disclosure Statement and Plan Confirmation and
                         Deadlines Related Thereto; (III) Approving the Solicitation Procedures
                         and the Forms Related Thereto; and (IV) Granting Related Relief fDocket
                         No. 390, entered on 41251191.

                    D    Notice of Hearing Regarding Motion of the Debtors for Entry of an Order
                         (D Approving the Disclosure Statement on an Interim Basis; (II)
                         Scheduling a Combined Hearing on Final Approval of the Disclosure
                         Statement and Plan Confirmation and Deadlines Related Thereto; (III)
                         Approving the Solicitation Procedures and the Forms Related Thereto; and
                         (IV) Granting Related Relief [Docket No. 393, filed on 4l25ll9].

                    E.   Notice of Filing Revised Copy of Joint Plan of RMBR Liquidation, Inc
                         and Its Debtor Affiliates fDocket No. 420, filed on 5161191.

                    F.   Notice of Filing Revised Copy of the Disclosure Statement for the Joint
                         Plan of RMBR Liquidation, Inc. and Its Debtor Affiliates [Docket No.
                         42l,fi1ed on 5161191.

                    G    Cerlification of Counsel [Docket No.422, fìled on 5l6ll9l

                    H    Order (I) Approving the Disclosure Staternent on an Interim Basis; (II)
                         Scheduling a Combined IJearing on Final Approval of the Disclosure
                         Statement and Plan Confirmation and Deadlines Related Thereto; (III)
                         Approving the Solicitation Procedures and the Forms Related Thereto; and
                         (IV) Granting Related Relief fDocket No. 428, entered on 517119].

                    I    Notice of Filing Revised Copy of Disclosure Statement for the Joint
                         Chapter 11 Plan of Liquidation of RMBR Liquidation, Inc. and Its
                         Affiliates [Docket No. 43 1, filed on 5l7 l19l.

                    J.   Notice of Filing Plan Supplement [Docket No.472, filed on 5l29ll9l

                    K.   Declaration of Craig Johnson of Prime Clerk LLC regarding the
                         Solicitation of Votes and Tabulation of Ballots Cast on the Joint Chapter
                         1l Plan of RMBR Liquidation, Inc. and its Debtor Affiliates [Docket No.
                         491, filed on6110119l

                    L    Declaration of Brett Witherell in Support of Confìrmation of the Joint
                         Chapter 1l Plan of RMBR Liquidation, Inc. and Its Debtor Affiliates
                         fDocket No. 492, fìled on 6110119l

                    M.   Memorandum of Law in Support of (A) Final Approval of the Disclosure
                         Statement and (B) Confirmation of the Plan fDocket No. 493, filed on
                         61r01191


{ 1229.002-W00s63s0. }
                    Case 19-10234-KG       Doc 500     Filed 06/11/19   Page 5 of 16



                    N       Notice of Filing Proposed Confirmation Order [Docket No. 495, filed on
                            6lr0lr91

                    Status: This matter is going forward with respect to final approval of the
                            Disclosure Statement and confirmation of the Plan. The objections and
                            inf'ormal comments to conf,irmation of the Plan and the Debtors'
                            responses thereto are identified on Exhibit A attached hereto.

INTERIM         F'ER     APPLICATIONS:

4         First Interim Fee Application of Prime Clerk LLC, Administrative Advisor to the
          Debtors, for the Period from February 6,2019 through and including March 31,2019
          [Docket No. 403, f:led 4l30ll9l

                    Response Deadline: May 21,2019 at4:00 p.m. (ET).

                    Responses Received: None.

                    Related Documents:

                    A.      Monthly Application of Prime Clerk LLC, Administrative Advisor to the
                            Debtors, for Compensation and Reimbursement of Expenses for the Period
                            from February 6,2019 through February 28,2019 [Docket No. 333, filed
                            3l2slrel

                    B       Certificate of No Objection Regarding Monthly Application of Prime
                            Clerk LLC, Administrative Advisor to the Debtors, for Compensation and
                            Reimbursement of Expenses for the Period fi'om February 6,2019 through
                            February 28,2019 [Docket No. 374, f:Jed 4ll7l19l

                    C       Monthly Application of Prime Clerk LLC, Administrative Advisor to the
                            Debtors, for Compensation and Reimbursement of Expenses for the Period
                            from March l, 2019 through March 31, 2019 [Docket No. 377, filed
                            41221t91

                    D       Certificate of No Objection Regarding Monthly Application of Prime
                            Clerk LLC, Administrative Advisor to the Debtors, for Compensation and
                            Reimbursement of Expenses for the Period from March I,2079 through
                            March 31,2019 [Docket No. 460, frled 5122119]

                    E.      Certif,rcation of Counsel Regarding Order Approving First Interim Fee
                            Applications [Docket No. 494, filed on 6lI0l19]

                    F.      Omnibus Order Approving First Interim Fee Applications [Docket
                            No. 497, entered on 6/10/191

                    Status: An order has been entered.


{ 1229.002-W00s63s0. }
                      Case 19-10234-KG      Doc 500     Filed 06/11/19     Page 6 of 16




5           First Interim Fee Application of Kelley Drye         &   V/arren LLP    for Allowance of
            Compensation for Services Rendered and Reimbursement of Expenses Incurred as Lead
            Counsel to the Official Committee of Unsecured Creditors of RMBR Liquidation, Inc., et
            al. for the Period From February 15, 20T9 'l'hrough and Including March 3I, 2019
            fDocket No. 412, flc.ed 5l2ll9]

                      Response Deadline: May 21,2019 at 4:00 p.m. (ET)

                      Responses Received: None.

                      Related Documents:

                      A.    First Monthly Fee Application of Kelley Drye & Warren LLP for
                            Compensation for Services Rendered and Reimbursement of Expenses
                            Incurred as Lead Counsel to the Official Committee of Unsecured
                            Creditors of 'Ihings Remembered, Inc., et al., for the Period from February
                            15,2019 Through and Including February 28,2019 [Docket No. 357, filed
                            4t2l19l

                      B     Certificate of No Objection Regarding First Monthly Fee Application of
                            Kelley Drye & Warren LLP for Compensation for Services Rendered and
                            Reimbursement of Expenses Incurred as Lead Counsel to the Official
                            Committee of Unsecured Creditors of Things Remembered, Inc., et al., for
                            the Period liom February 15,2019 Through and Including February 28,
                            201 9 [Docket No. 379, filed 41241 l9l

                                                                                      'Waruen
                      C     Second Monthly Fee Application of Kelley Drye &                   LLP for
                            Compensation for Services Rendered    and    Reimbursement    of Expenses
                            Incurred as Lead Counsel to the Official Committee of Unsecured
                            Creditors of RMBR Liquidation, Inc., et al., for the Period From March 1,
                            2019 Through and Including March 31, 2019 fDocket No. 404, filed
                            4l30ltgl

                      D     Ceftificate of No Objection Regarding Second Monthly Fee Application
                            of Kelley Drye & Wanen LLP for Compensation for Services Rendered
                            and Reimbursement of Expenses Incurred as Lead Counsel to the Official
                            Committee of Unsecured Creditors of RMBR Liquidation, Inc., et al., for
                            the Period From March 1,2019 Through and Including March 31,2019
                            fDocket No. 457, f:Jed 5l22ll9l

                      E     Certification of Counsel Regarding Order Approving First Interim Fee
                            Applications [Docket No. 494, filed on 6ll0ll91

                      F      Omnibus Order Approving First Interim Fee Applications [Docket
                            No. 497, entered on 6/10/191

                      Status: An order has been entered

{   1229.002-w00s63s0. }
                      Case 19-10234-KG      Doc 500    Filed 06/11/19     Page 7 of 16




6          First Interim Application of Connolly Gallagher LLP f'or Compensation for Services
           Rendered as Delaware Counsel to the Off,rcial Committee of Unsecured Creditors of
           RMBR Liquidation, Inc., et al., for the Period February I8,2019 through March 3I,2019
           fDocket No. 413, fúed 5l2lI9l

                      Response Deadline: May 21,2019 at 4:00 p.m. (ET).

                      Responses Received: None.

                      Related Documents:

                      A.    First Monthly Application of Connolly Gallagher LLP for Compensation
                            for Services Rendered and for Reimbursement of Expenses as Delaware
                            Counsel to the Official Committee of Unsecured Creditors of Things
                            Remembered, Inc., et al., for the Period February 18, 2019 through
                            February 28,2019 [DocketNo. 358, f:'Jed4l2ll9]

                      B     Certificate of No Objection Regarding First Monthly Application of
                            Connolly Gallagher LLP for Compensation for Services Rendered and for
                            Reimbursement of Expenses as Delaware Counsel to the Official
                            Committee of Unsecured Creditors of Things Remembered, Inc,, et al., for
                            the Period February 18,2019 through February 28,2019 [Docket No. 380,
                            fil,ed 4l24lr9l

                      C.     Second Monthly Application       of Connolly     Gallagher   LLP    for
                            Compensation f-or Services Rendered and for Reimbursement of Expenses
                            as Delaware Counsel to the Official Committee of Unsecured Creditors of
                            RMBR Liquidation, Inc., et al., for the Period March 1,2019 through
                            March 31,2019 [Docket No. 405, filed 41301191

                      D     Certificate of No Objection Regarding Second Monthly Application of
                            Connolly Gallagher LLP for Compensation for Services Rendered and for
                            Reimbursement of Expenses as Delaware Counsel to the Official
                            Committee of Unsecured Creditors of RMBR Liquidation, Inc., et al., for
                            the Period March 1,2019 through March 31,2019 fDocket No. 458, filed
                            sl22tr9l

                      E     Certification of Counsel Regarding Order Approving First Interim Fee
                            Applications [Docket No. 494, filed on 6110119)

                      F      Omnibus Order Approving First Interim Fee Applications [Docket
                            No. 497, entered on 6110/19l

                      Status: An order has been entered




{ l 229.002-V/00s6350, }
                      Case 19-10234-KG      Doc 500     Filed 06/11/19    Page 8 of 16



7           First Interim Application for Compensation and Reimbursement of Expenses of Province,
            Inc., as Financial Advisor to the Ofhcial Committee of Unsecured Creditors, for the
            Period from February 15, 2019 through March 31,2019 [Docket No. 414, filed 5l2ll9]

                      Response Deadline: May 21,2019 at 4:00 p.m. (ET).

                      Responses Received: None.

                      Related Documents:

                      A     þ-irst Monthly Application for Compensation and Reimbursement of
                            Expenses of Province, Inc., as Financial Advisor to the Official
                            Committee of Unsecured Creditors, for the Period from February 15,2019
                            through February 28,2019 fDocket No. 359, filred 4l2ll9l

                      B     Certificate of No Objection Regarding First Monthly Application for
                            Compensation and Reimbursement of Expenses of Province, Inc., as
                            Financial Advisor to the Off,rcial Committee of Unsecured Creditors, f'or
                            the Period fiom February 75, 2019 through February 28, 2019 fDocket
                            No. 381, filred 4l24ll9l

                      C     Second Monthly Application for Compensation and Reimbursement of
                            Expenses of Province, Inc., as Financial Advisor to the Official
                            Committee of Unsecured Creditors, for the Period from March l, 2019
                            througlr March 31,2019 [Docket No. 406, fúed 4l30ll9]

                      D     Cerlificate of No Objection Regarding Second Monthly Application fbr
                            Compensation and Reimbursement of Expenses of Province, Inc., as
                            Financial Advisor to the Official Committee of Unsecured Creditors, for
                            the Period fi'om March l, 2019 through March 31, 2019 fDocket No. 459,
                            filed 51221191

                      E      Certification of Counsel Regarding Order Approving First Interim Fee
                             Applications fDocket No. 494, filed on 6ll0lI9l

                      F'     Omnibus Order Approving First Interim Fee Applications [Docket
                             No. 497, entered on 6/10119l

                      Status: An order has been entered.

I           Interim Application of Kirkland &, Ellis LLP and Kirkland & Ellis International LLP,
            Attorneys for the Debtors and Debtors In Possession, for the Period from February 6,
            2019 through and including March 31,2019 fDocketNo.448, filed 5/15/19]

                      Response Deadline: June 5,2019 at 4:00 p.m. (ET).

                      Responses Received: None.


(   1229.002-W00s6350. )
                         Case 19-10234-KG       Doc 500   Filed 06/11/19    Page 9 of 16



                         Related Documents

                         A.     First Monthly Fee Statement of Kirkland & Ellis LLP and Kirkland &
                                Ellis International LLP for Allowance of an Administrative Claim for
                                Compensation and Reimbursement of Expenses Incurred from February 6,
                                2019 through February 28,2019 [Docket No. 319, filed 3l19ll9l

                         B.    Certificate of No Objection Regarding First Monthly Fee Statement of
                               Kirkland & Ellis LLP and Kirkland & Ellis International LLP for
                               Allowance of an Adrninistrative Claim for Compensation and
                               Reimbursement of Expenses Incurred from February 6, 2019 through
                               February 28,2019 fDocket No. 368, filed 4ll0l19]

                         C.    Second Monthly Fee Statement of Kirkland & Ellis LLP and Kirkland &
                               Ellis International LLP for Allowance of an Administrative Claim for
                               Compensation and Reimbursement of Expenses Incurred from March 1,
                               2019 through March 31,2019 [DocketNo. 402, filed4l29l19l

                         D     Certificate of No Objection Regarding Second Monthly Fee Statement of
                               Kirkland & Ellis LLP and Kirkland & Ellis International LLP for
                               Allowance      of an Administrative Claim for    Compensation and
                               Reimbursement of Expenses Incurred from March I,2019 through March
                               31,2019 [Docket No. 462, fied 5l22ll9l

                         E     Certification of Counsel Regarding Order Approving First Interim Fee
                               Applications lDocket No. 494, filed on 6ll0ll9l

                         F      Omnibus Order Approving First Interim Fee Applications [Docket
                               No. 497, entered on 6/10/19l

                         Status: An order has been entered.

9           First Interim Fee Application of Landis Rath and Cobb LLP [Docket No. 449, filed
            slrsltgl
                         Response Deadline: June 5,2019 at 4:00 p.m. (ET)

                         Responses Received: None.

                         Related Documents:

                         A.    First Monthly Application of Landis Rath     &  Cobb LLP, Bankruptcy
                               Counsel to the Debtors and Debtors-In-Possession, for Compensation and
                               Reimbursement of Expenses Pursuant to 11 U.S.C. $$ 330 and 331
                               [Docket No. 325, filed3l2Ill9l




{   1229.002-W0056350.   )
                    Case 19-10234-KG      Doc 500    Filed 06/11/19   Page 10 of 16



                     B     Certificate of No Objection Regarding First Monthly Application of
                           Landis Rath & Cobb LLP, Bankruptcy Counsel to the Debtors and
                           Debtors-In-Possession, for Compensation and Reimbursement of
                           Expenses Pursuant to 11 U.S.C. $$ 330 and 331 [Docket No. 370, filed
                           4lt2ltgl

                     C     Second Monthly Application of Landis Rath & Cobb LLP, Bankruptcy
                           Counsel to the Debtors and Debtors-In-Possession, for Compensation and
                           Reimbursement of Expenses Pursuant to 11 U.S.C. $$ 330 and 331
                           [Docket No. 399, filed 41261 I9l

                     D     Certificate of No Objection Regarding Second Monthly Application of
                           Landis Rath & Cobb LLP, Bankruptcy Counsel to the Debtors and
                           Debtors-In-Possession, for Compensation and Reimbursement of
                           Expenses Pursuant to 11 U.S.C. $$ 330 and 331 [Docket No. 454, filed
                           sl20lr9l

                     E.    Certification of Counsel Regarding Order Approving First Interim Fee
                           Applications [Docket No. 494, filed on 6110119]

                     F.    Omnibus Order Approving X'irst Interim Fee Applications [Docket
                           No. 4970 entered on 6110119l

                     Status: An order has been entered

Dated: June I1,2019
Wilmington, Delaware

                                          Adam G                3407)
                                          Matthew B. McGuire (No. 4366)
                                          Kimberly A. Brown (No. 5138)
                                          Matthew R. Pierce (No. 59a6)
                                          919 Market Street, Suite 1800
                                          Wilmington, Delaware 1 9801
                                          Telephone: (302) 467-4400
                                          Facsimile: (302)467-4450
                                          Email:        landis@lrclaw.com
                                                        mcguire@lrclaw.com
                                                        brown@lrclaw.com
                                                        pierce@lrclaw.com

                                          -and-




{ l 229.002-w00s6350. }
                     Case 19-10234-KG   Doc 500      Filed 06/11/19     Page 11 of 16



                                        KIRKLAND & E,LLIS LLP
                                        Christopher T. Greco, P.C. (admitted pro hac vice)
                                        Derek I. Hunter (admittedpro hac vice)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212)446-4800
                                        Facsimile: (212) 446-4900
                                        Email:         christopher.greco@kirkland.com
                                                       derek.hunter@kirkland. com

                                        -and-

                                        KIRKLAND & ELLIS LLP
                                        Spencer   A. Winters (admittedpro hac vice)
                                        Catherine.Iun
                                        300 North I-aSalle
                                        Chicago, Illinois 60654
                                        Telephone: (312)862-2000
                                        Facsirnile: (312)862-2200
                                        Email:          spencer.winters@kirkland.com
                                                        catherine j un@kirkland. com

                                        Co-Counsel   for   the Deblors and Debtors in Possession




(l   229.002-W00s63s0.   )
                   Case 19-10234-KG   Doc 500   Filed 06/11/19   Page 12 of 16




                                      EXHIBIT A




{ r229.002-W00s6350.}
                                Case 19-10234-KG         Doc 500      Filed 06/11/19   Page 13 of 16




The Plan fails to provide for payment of the full amount of Travis    The Debtors have modified the proposed Confirmation Order to
County's claim pursuant to i 1 U.S.C. $$ 511 and II29.                provide for the payment fulI payment of Travis County's tax
                                                                      claim and believe that they have resolved this objection in
                                                                 principie.
Marícopa County Treasurer's Objection to Joint Pløn of     RMBR Líquídatìon, fnc. ønd lts ,t6¡or 41yilíates lD.l.443l
                            Obièction
Option (ii) of Class 1 incorrectiy provides that payments will The Debtors have modified the proposed Confirmation Order to
coÍrmence on the Effective Date of the Plan and continue for five address the concems of the Maricopa County Treasurer and
years after the Effective Date. Plan, p. i3, Class 1. Should the believe they have resolved this objection in principle.
Debtors choose Option (ii) to pay the MCT Secured Tax Claim,
the Bankruptcy Code requires that the taxes be paid in fuII within
five years of the Petition Date. 11 U.S.C. II29 (a)(9)(C)(ii) and
(D).
The Pian appears to incorrectly provide for the accrual of interest   The Debtors have modified the proposed Confirmation Order to
on the MCT Secured Tax Claim after the Effective Date. The            address the concerns of the Maricopa County Treasurer and
Plan should provide for the accrual of post-petition statutory        believe they have resolved this objection in principle.
interest at the rate of 160/o per annum on the MCT Secured Tax
Claim until the related taxes and interest are paid in full.
                                                              ,


The United States objects to the definition of "Allowed" in The definition of "Allowed" is proper. Notwithstanding the
Article 1.A.7 to the extent that it defines claims as Allowed foregoing, the Debtors are conferring with the United States
"except as otherwise provided in the Plan".                   regarding its objection and believe that they have reached a
                                                                    resolution in principle.
The United States objects to Article I.A, Article III.A and Article The Debtors are conferring with the United States regarding its
VI.G of the Plan to the extent the Plan fails to provide for the objection and believe that they have reached a resolution in
payment of interest on administrative expense claims of the principle.
United States.




{   1229.002-W00s6333. }
                                 Case 19-10234-KG         Doc 500            Filed 06/11/19     Page 14 of 16



The United States objects to Article I.4.4 of the Plan to the extent         The Debtors are conferring with the lJnited States regarding its
the Plan purports to set an administrative claims bar date for taxes         objection and believe that they have reacheci a resolution in
described in 11 U.S.C. Section 503(bX1XB) and (C) in violation               principle.
of Section 503(bX1XD) of the Bankruptcy Code. This provision
violates not oniy Section 503(bX1XD) of the Bankruptcy Code
but Delaware Local Bankruptcy Rule 3002-1(a).
The United States objects to Article III.C of the Plan which   The Debtors are conferring with the United States regarding its
provides "[u]nless otherwise Allowed, Claims that          are objection and believe that they have reached a resolution in
Unimpaired Claims shall remain Disputed Claims under the Plan" principle.
because the treatment of Unimpaired Claims as Disputed Claims
is frrndamentally inconsistent with the Bankruptcy Code.



The lJnited States objects to the third party non-debtor limitation          The Third Party Releases are fully consensual and may be
of liability, exculpation. injunction and release provisions set             approved on the basis that they are premised upon the releasing
forth in Article VIII of the Plan.                                           creditor's consent. Notwithstanding the foregoing, the Debtors
                                                                             are conferring with the United States regarding its objection and
                                                                             believe that they have reached a resolution in principle.
The United States objects to the Plan to the extent      it   fails to       The recoupment language in the Plan is consistent with Thirci
preserve the setoff and recoupment rights of the United States.              Circuit law. Article VIII.E explicitly provides that only "to the
                                                                             extent permitted by applicable law" is recoupment enjoined.
                                                                             Accordingly, any party that purports to hold a setoff right can
                                                                             assert, at a future date if and when the issue actually arises, that
                                                                             their recoupment right is preserved under applicable law.
                                                                             Notwithstanding the foregoing, the Debtors are confening with
                                                                             the United States regarding its objection and believe that they
                                                                             have reached a resolution in principle.
The United States objects to Article VII.F. of the Plan because it           The Debtors are conferring with the United States regarding its
contravenes B ankruptcy Rules of Federal Pro cedure.                         objection and believe that they have reached a resolution in
                                                                             principle.
The United States objects to Article VII.G of the Plan to the                The Debtors are conferring with the United States regarding its
extent that it provides "[o]n or after the applicable bar date, a            objection and believe that they have reached a resolution in
Claim may not be Filed or amended without prior authorization of             principle.


{1229.002-W00s6333.}                                                     2
                                Case 19-10234-KG          Doc 500         Filed 06/11/19      Page 15 of 16



the Bankruptcy Court or the Post-Effective Date Debtors

The lJnited States objects to the provisions in Article IV.A and          The Debtors are conferring with the lJnited States regarding its
throughout the Plan which purport to treat the claims and causes          objection and believe that they have reached a resolution in
of action of the United States as having been settled pursuant to         principle.
Rule 9019 of the Federal Rules of Bankruptcy Procedure.

The United States objects to the procedures governing the The Debtors are conferring with the United States regarding its
rejection of contracts set forth in Article VI.A.         objection and believe that they have reached a resolution in
                                                                          principle.
The United States objects to Article XII.A of the Plan because the        The Debtors are conferring with the United States regarding its
Debtors are attempting to waive the automatic stay protections for        objection and believe that they have reached a resolution in
creditors under 3020(e), 6004(h) or 7062 of the Federal                   principle.
Bankruptcy Rules.




The Plan seeks to improperly cut off a landlord's right to assert aThe Debtors have modified the proposed Confirmation Order to
setoff or recoupment against the Debtors.                          address the informal comments of the landlords and believe that
                                                                        have reached a resolution in
Landlords should be included as "current or former suppliers to or The  Debtors  have modified the proposed Confirmation Order to
customers of the Debtors,"                                         address the informal comments of the landlords and believe that
                                                                        have reached a resolution in



The United States Trustee had informal comments to the The Debtors are conferring with the United States Trustee
proposed confirmation order.                           regarding its comments and believe that they have reached a
                                                                          resolution in principle.




{   1229.002-W0056333.}                                               J
                                  Case 19-10234-KG   Doc 500         Filed 06/11/19   Page 16 of 16



                                          ',I.nformal Comments of Texas     Compfroller      '
                                                                                                 lRespónse
The Debtors received informal comments from the          Texas       The Debtors have modified the proposed Confirmation Order to
Comptroller of Public Accounts.                                      address the concerns of the Texas Comptroller and believe they
                                                                     have reached a resolution in principle.




{   1229.002-W0056333.}                                          4
